 

 

be, Case 3:21-cr-10060-CAB Document 13 Filed 09/13/21 PagpID.33 FILED
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

SEP 1-8 2021

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA] goutHeln DistRIcT OF CALIFORNIA

DEPUTY

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN AC
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
JUAN DELGADILLO-CORTEZ (1)
Case Number: 3:21-CR-10060-CAB

Jessica Janet Oliva, Federal Defenders, Inc.
Defendant’s Attorney

REGISTRATION NO. 12539097

CT -

THE DEFENDANT:

L] admitted guilt to violation of allegation(s) No.

Bd was found guilty in violation of allegation(s) No. 1,2 based on plea/conviction in 21cr1099-CAB.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local! offense

2 nv35, legal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this .

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.
September 10. woh

Date of Impositjén ef Sentence

#

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE
Case 3:21-cr-10060-CAB Document 13 Filed 09/13/21 PagelD.34 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations _

 

DEFENDANT: - JUAN DELGADILLO-CORTEZ (1) . Judgment - Page 2 of 2
CASE NUMBER: 3:21-CR-10060-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

15 MONTHS CONCURRENT AND SIX (6) MONTHS CONSECUTIVE TO THE SENTENCE IMPOSED IN
RELATED CASE NO, 21CR1099-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

L1 The defendant shall surrender to the United States Marshal for this district:
L] at A.M. - on

 

C as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

| C] onor before
LO as notified by the United States Marshal.
LI as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at | , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
i

3;21-CR-10060-CAB
